Citation Nr: 1725496	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  11-24 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability, to include as secondary to the service connected residuals of laceration and avulsion fracture of the right knee with arthritis.

2.  Whether new and material evidence has been received to reopen a claim of entitlement for service connection for a neck disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement for service connection for right hand condition, to include as secondary to the service connected disability of residuals of right elbow injury.

4.  Entitlement to service connection for a bilateral hip disability, to include as secondary to the service connected disability of residuals of laceration and avulsion fracture of the right knee with arthritis. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and July 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The claim of entitlement to service connection for a back disability secondary to the service-connected right knee disorder, and the claims for increased ratings for right knee and elbow disabilities, have been raised by the record in May 2012 and April 2013 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  In a May 2000 rating decision, the RO denied the Veteran's claim for service connection a left knee disability, to include as secondary to the service connected right knee disorder; the Veteran did not appeal that decision and it became final.

2.  Evidence received since the May 2000 rating decision, while new, is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim for service connection for a left knee disability.

3.  In a March 1999 rating decision, the RO denied the Veteran's claims for service connection a neck disability and right hand disability; the Veteran did not appeal that decision and it became final.

4.  Evidence received since the March 1999 rating decision is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim for service connection for a neck disability or a right hand disorder.

5.  A bilateral hip disability is not currently shown.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim for service connection for a left knee disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156(c) (2016).

2.  New and material evidence has not been received to reopen the claim for service connection for a neck disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156(c) (2016).

3.  New and material evidence has not been received to reopen the claim for service connection for a right hand disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156(c) (2016).

4.  The criteria for service connection for a bilateral hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Here, VCAA notice was provided by correspondence in September 2009.  The claims were last adjudicated in July 2016. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records and Social Security Administration records.  Additionally, VA examination and opinion reports concerning the application to reopen the claims for service connection for a left knee disability and right hand disorder were obtained.  The Veteran was also afforded a VA examination to evaluate his left hip.  Pertaining to the Veteran's application to reopen the claim for entitlement to service connection for neck disability, as new and material evidence has not been submitted to reopen the Veteran's claim, the duty to assist by obtaining a medical examination and opinion does not attach.  38 C.F.R. § 3.159(c)(4)(iii).  Concerning the claim for entitlement to service connection for a right hip disability, VA examination is not required in the absence of competent and credible evidence showing an event, disease, or injury during the Veteran's service or relating the current claimed disability to the Veteran's service or a service-connected disorder.  Thus, VA medical examination is not required to evaluate the claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2016).  Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

New and Material Evidence

Generally, if a claim for service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

"New" evidence is defined as existing evidence not previously submitted to    agency decisionmakers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).


1.  Left knee disorder

In July 1998, the RO denied service connection for a left knee disability on the basis that the service records were completely absent of any complaints of, treatment for or diagnosis of left knee condition and there was no evidence that the claimed left knee disorder was incurred in or aggravated by service, nor was it shown to be secondary to a service connected disability.  Thereafter, in a rating decisions in March 1999 and May 2000 the claim was denied.  The Veteran failed to timely appeal the May 2000 rating decision.  Ultimately, the May 2000 rating decision became final because the Veteran failed to appeal the decision within the prescribed time and no new evidence pertinent to the basis of the denial of the claim was received by VA within the remainder of the appellate period.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156 (b); 20.302, 20.1103 (2016); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Veteran submitted a request to reopen his claim in June 2009.

At the time of the May 2000 rating decision, the evidence of record consisted of service treatment records, which failed to document any complaints, treatment or findings pertaining to the left knee.  On separation from service in August 1979 the Veteran denied a history of trick or locked knee and his lower extremities were clinically evaluated as normal.  

After service, a VA joints examination in December 1994 noted complaints of right knee pain associated with an injury in service, but no left knee findings were noted.  VA treatment records in 1995 noted complaints of left knee pain, along with an assessment of left knee strain.  A VA examination report in May 1997, recorded complaints of left knee pain that had onset several years earlier.  Examination showed some exquisite tenderness right over the proximal portion of the medial joint line.  The examiner diagnosed left knee strain, and stated that the left knee condition was not causally linked to the service-connected right knee disability as these were separate disorders.  A May 1998 MRI of the left knee was normal.  In an addendum opinion report in July 1998, a VA examiner, following a review of the Veteran's claims file, determined that it was possible that the combination of the Veteran's marked obesity and the stresses of his occupation had combined to cause the left knee condition.  It was also possible, that to a mild degree he may have been favoring his right (service-connected) knee with associated stress to the left, but this was speculative and unmeasurable.  In June 1998 the Veteran was treated for left knee tendonitis.  In January 1999 a clinician noted left knee pain probably caused by early degenerative joint disease.  Subsequently, the a nodule was excised from the medial aspect of the left knee.

The evidence received since the prior final denial includes treatment records that document ongoing treatment for the left knee.  Imaging studies in August 2009 were unremarkable.  The assessment was bilateral patellofemoral pain.  In April 2010 a clinician noted that the Veteran had a ganglion cyst removed from left knee in approximately 2000.  He was diagnosed with bilateral knee osteoarthritis.  A VA examiner in May 2010, diagnosed postoperative ganglion cyst removal and patellofemoral arthritis.  The examiner determined, following a review of the claims file and an examination of the Veteran, that it was less likely as not that the Veteran's left knee disability was causally related to the right knee.  VA treatment records after 2015 showed complaints of gait difficulties and gait abnormalities were noted.   

Such evidence is new as it was not previously of record.  Moreover, such evidence must be presumed credible for the purposes of new and material evidence analysis.  However, none of the evidence suggests that the left knee disability, initially noted more than one year after discharge from service, is related to service or a service-connected disorder, including the right knee disability.  

The Board has also considered the Veteran's own lay statements and testimony associating his left knee disability with the service-connected right knee condition.  However, the lay statements are simply a reiteration of his previously considered general assertions of service connection.  Even assuming their credibility for new and material evidence analysis, the statements are cumulative and cannot be considered new and material evidence.  

As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim for service connection for a left knee disability, the benefit-of-the-doubt doctrine is not applicable as to that claim. See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

2. Neck disability

In September 1998, the RO denied service connection for a neck disability on the basis that the service records were completely absent of any injury, complaints of, treatment for or diagnosis of a neck condition and there was no evidence that the claimed neck disorder, first noted many years after service, was incurred in or aggravated by service.  Thereafter, in a rating decision in March 1999 confirmed the denial of service connection, and the Veteran did not appeal that decision.  As such, the March 1999 rating decision became final.  38 U.S.C.A. § 7105.  

The Veteran submitted a request to reopen his claim in June 2009.  

At the time of the March 1999 rating decision, the evidence of record consisted of service treatment records, which failed to document any injuries, complaints, treatment or findings pertaining to the cervical spine.  On separation from service in August 1979 the Veteran's neck and his spine were clinically evaluated as normal.  After service, a VA examination report in 1994 noted no neck problems. VA treatment records in 1997 recorded osteoarthritis of the cervical spine.  A VA examination report in May 1997 noted the Veteran reported injuring his neck in service when a large air hose hit his knee and neck.  The examiner diagnosed cervical dorsal strain with cervical spondylosis.  On VA examination in February 1998 the examiner noted that spine x-rays revealed hypertrophic changes at C4, C5, C6, and narrowing of the C5-C6 and C6-C7 intervertebral disc spaces.  A January 1999 VA treatment note contained an assessment of degenerative joint disease of the cervical spine. 

The evidence received since the prior final denial includes treatment records that document ongoing treatment for a cervical spine disability, including cervical degenerative disk disease with myelopathy and cervical radiculopathy, and the Veteran's statements that he injured his neck in service.  Such evidence is new as it was not previously of record.  Moreover, such evidence must be presumed credible for the purposes of new and material evidence analysis.  However, none of the evidence suggests that the cervical spine disability, initially noted more than one year after discharge from service, is related to service.  

In sum, as the evidence submitted since the March 1999 rating decision that denied the claim for service connection for neck problems is not new and material, the claim for service connection is not reopened and the appeal is denied.

3. Right hand condition

In March 1995, the RO denied service connection for a right hand disability on the basis that the service treatment records were completely absent of any injury, complaints of, treatment for or diagnosis of a hand condition and there was no evidence that the claimed disorder was incurred in or aggravated by service.  An October 1998 rating decision denied service connection for right wrist condition, to include carpal tunnel syndrome, on the basis that the service treatment records were completely absent of any injury, complaints of, treatment for or diagnosis of a right wrist condition and there was no evidence that the claimed disorder, initially shown many years after discharge from service, was incurred in or aggravated by service.  Thereafter, in a rating decision in March 1999 confirmed the denial of service connection for a right hand disability.  The March 1999 rating decision was not appealed and it became final.  38 U.S.C.A. § 7105.  

The Veteran submitted a request to reopen his claim in May 2008.  The Veteran claimed service connection for a right hand condition as secondary to the service connected disability of residuals of right elbow injury. 

At the time of the March 1999 rating decision, the evidence of record consisted of service treatment records, which failed to document any injuries, complaints, treatment or findings pertaining to the right hand.  On separation from service in August 1979 the Veteran's upper extremities were clinically evaluated as normal.  

A December 1994 VA examination report showed complaints of pain in the right wrist with any type of repetitive gripping, pulling or twisting.  The Veteran denied  any problems with the fingers of the right hand or the hand itself.  He had equal grip strength bilaterally.  There was full range of motion in all the digits of the right hand with no deformities noted.  The examiner diagnosed residuals of injury to the right wrist with chronic sprain.  Subsequent VA treatment records documented complaints of right arm pain and numbness.  The record also contained statements from the Veteran wherein he reported injuring his right hand when a large air hose hit his hand.  July 1998 nerve conduction and EMG studies revealed mild carpal tunnel syndrome. 

The evidence received since the prior final denial includes a VA examination report dated in October 2008 that recorded the Veteran's complaints of hand weakness and  trouble with dexterity.  Examination of the hand revealed no abnormalities.  The Veteran exhibited excellent full range of motion in all of the joints.  He was able to  get pulps to palms normally.  Grip, grasp, sensory examination and dexterity were normal.  A VA treatment record in January 2015 noted complaints of right arm pain with increased weakness in the arms, left thumb pain, weakness in left hand grip.  He denied paresthesia.  X-rays both hands revealed no abnormalities.  Also of record are the Veteran's assertions that he has a current right hand disability secondary to the service connected disability of residuals of right elbow injury.

Such evidence is new as it was not previously of record.  However, none of the evidence suggests that the Veteran has a right hand disability that is related to service or a service-connected disability.  In fact, during the period on appeal a right hand disability has not been diagnosed.  None of the evidence suggests that the presence of a right hand disability that is related to service or a service-connected disorder.  

The Board has also considered the Veteran's own lay statements and testimony associating his right hand symptoms to the service-connected residuals of right elbow injury.  However, the lay statements are simply a reiteration of his previously considered general assertions of service connection.  Even assuming their credibility for new and material evidence analysis, the statements are cumulative and cannot be considered new and material evidence.  

In sum, as the evidence submitted since the March 1999 rating decision that denied the claim for service connection for a right hand disability, to include as secondary to residuals of right elbow injury, is not new and material, the claim for service connection is not reopened and the appeal is denied.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden, 381 F.3d at 1167; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, including arthritis, may be presumed to have been incurred in service by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  

The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  For such diseases, the second and third elements of service connection may be established by demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1340.
If a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker at 1336; 38 C.F.R. § 3.303(b).  

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran contends that he currently suffers from right and left hip disabilities as secondary to the service-connected residuals of laceration and avulsion fracture of the right knee with arthritis.

The service treatment records document no complaints, treatment or findings pertaining to the right or left hip.

After service, VA treatment records in 1995 recorded complaints of left hip pain.  

On VA examination in October 2008 examination the Veteran complained of occasional left hip pain.  Physical examination revealed no abnormalities.  There was no pain with any motion or repetitive use.  The diagnosis was normal examination of the left hip.  

In June 2010 the Veteran complained of knee pain that radiated to the hip and back.  

A VA treatment note in October 2015 recorded complaints of right upper back, right shoulder, and right hip pain, associated with using a heavy hammer.  Imaging studies of the right hip showed no fracture.  An assessment of musculoskeletal strain after using a heavy hammer during work was noted.  

In this case there is no diagnosis of a right or left hip disability during the appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes).

To the extent the Veteran complains of hip pain, symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

In that regard, the Veteran is competent to report symptoms but he is not competent to render a medical diagnosis.  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  See Jandreau, supra; see also Jones v. Brown, 7 Vet. App. 134, 137 (1994).  The Board finds the findings of the VA examiner in 2010 and clinical findings noted during the course of treatment, to be significantly more probative than the Veteran's lay assertions.

In summary, there is no evidence of record documenting a diagnosis of a right or left hip disability during the pendency of this appeal, for which service connection can be considered.  Accordingly, the preponderance of the evidence is against the claims and service connection for a right or left hip disorder must be denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-56.


ORDER

The claim for service connection for a left knee disability is not reopened, and the appeal is denied.

The claim for service connection for a neck disability is not reopened, and the appeal is denied.

The claim for service connection for a right hand disability is not reopened, and the appeal is denied.

Service connection for a bilateral hip disability is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


